te m. aliens

Dist) OF die. YLALD
fees AMIE 17

As requested by the court, I am adding my phone numberjand email address.
AT BAL: hi weak

Phone: 443-838-8448 BY. Khe _ DEPUTY

Mallon v Frostburg Case # 1:19-cv-00795-BPG

Email: shanemalion!7(@email.com

I'd like to add that I was out of town this holiday weekend. To my understanding a letter
came on either thanksgiving or the day before requesting that I submit something on Monday. I
ask that the court please allow me more time in the future to respond as I am still trying to
navigate all the rules I have to follow. I just learned today that I am able to mail in responses
rather than drive downtown and pay for parking just to submit something. This whole process is
financially burdening on me and I am still actively trying to find a lawyer. I also would like to
add that the defense’s emails go straight to my spam mail, I am not sure if there is anything they
can do to change this. I will be faxing this and paying to send this overnight mail so it reaches
the court tomorrow. I am humbly asking the court for more leniency and patience throughout

these processes going forward.
Sincerely,

Shane Mallon

LW
Mallon v. Frostburg State University Case No. 1:19-cv-00795-BPG

Certificate of Service

I, Shane Mallon, certify that on 12/2/19 a copy of a document that I had submitted to the
court was mailed to Constantine Hortis at 200 St. Paul Place 17" Floor Baltimore, MD 21201.

Shane Mallon

 
